Case 2:18-cv-00116-DBB Document 219 Filed 09/14/20 PageID.3953 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF UTAH


    TONYA KIM BLACKBURN,                                MEMORANDUM DECISION AND
                                                        ORDER ADOPTING [210] REPORT
                            Plaintiff,                  AND RECOMMENDATION TO DENY
                                                        [159] MOTION FOR LEAVE TO AMEND
    v.                                                  TO JOIN TRANSFEREES AND
                                                        SHAREHOLDERS OF DEFENDANT
    UNITED STATES; MOAB FAMILY                          MOAB FAMILY MEDICINE
    MEDICINE; EVE MAHER-YOUNG, PA-C;
    and DOE INDIVIDUALS 1 through 10,                   Case No. 2:18-cv-00116-DBB-DAO

                            Defendants.                 District Judge David Barlow

                                                        Magistrate Judge Daphne A. Oberg



            The Report and Recommendation 1 issued by United States Magistrate Judge Daphne A.

Oberg on July 14, 2020 recommends 2 that this court DENY the Motion for Leave to Amend to

Join Transferees and Shareholders of Defendant Moab Family Medicine 3 and to DENY the

request by Defendant Moab Family Medicine for attorney’s fees. 4

            The parties were notified of their right to file objections to the Report and

Recommendation within 14 days of its service pursuant to 28 U.S.C. § 636 and Fed. R. Civ.

P. 72. 5 No party filed a written objection to the Report and Recommendation as provided by


1
  Report and Recommendation to Deny Motion for Leave to Amend to Join Transferees and Shareholders of
Defendant Moab Family Medicine, ECF No. 210, filed July 14, 2020.
2
    Id. at 30.
3
 Motion for Leave to Amend to Join Transferees and Shareholders of Defendant Moab Family Medicine, a Now
Dissolved Corporation, ECF No. 159, filed February 10, 2020.
4
 Defendants Moab Family Medicine and Eve Mahler-Young, PA-C’s Opposition to Plaintiff’s Motion for Leave to
Amend to Join Transferees and Shareholders of Defendant Moab Family Medicine, A Now Dissolved Corporation
at 18, ECF No. 166, filed February 24, 2020.
5
    Report and Recommendation at 30.
Case 2:18-cv-00116-DBB Document 219 Filed 09/14/20 PageID.3954 Page 2 of 2




court rules. The court has reviewed the Report and Recommendation and determined that the

analysis and conclusions are sound. Therefore, the analysis and conclusion of the Magistrate

Judge are accepted, and the Report and Recommendation is adopted in its entirety.

                                                 ORDER

        IT IS HEREBY ORDERED that the Report and Recommendation 6 is ADOPTED and the

Motion for Leave to Amend to Join Transferees and Shareholders of Defendant Moab Family

Medicine 7 is DENIED. IT IS FURTHER ORDERED that the request by Defendant Moab

Family Medicine for attorney’s fees 8 is also DENIED.

        Signed September 14, 2020

                                                  BY THE COURT


                                                  ____________________________________
                                                  David Barlow
                                                  United States District Judge




6
 Report and Recommendation to Deny Motion for Leave to Amend to Join Transferees and Shareholders of
Defendant Moab Family Medicine, ECF No. 210, filed July 14, 2020.
7
  Motion for Leave to Amend to Join Transferees and Shareholders of Defendant Moab Family Medicine, a Now
Dissolved Corporation, ECF No. 159, filed February 10, 2020.
8
 Defendants Moab Family Medicine and Eve Mahler-Young, PA-C’s Opposition to Plaintiff’s Motion for Leave to
Amend to Join Transferees and Shareholders of Defendant Moab Family Medicine, A Now Dissolved Corporation
at 18, ECF No. 166, filed February 24, 2020.



                                                                                                            2
